DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submission filed on 6/29/2021 has been entered and correction of the cancelled claims notation is noted.
 Claims 17-23 are pending.  
No claims have been amended.
Claims 1-16 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bittner et al. (US 2004/0054044) in view of Beele (US 2010/0098550 A1).
Regarding claims 17, 19 and 20, Bittner teaches a metallic surface such as zinc [0009] and teaches in particular galvanized steel sheets [0033] and cold rolled steel [0089] with a conversion [0039] coating comprising hexafluoro complexes (comprising fluorine) and preferably zirconium oxide [0045] and at least one lacquer like (paint) 
Bittner does not expressly teach the Co-Fe ion passivation layer as phosphate free and silicate-free and does not expressly teach the article as having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.
However, Bittner does not indicate any phosphate in the Co-Fe layer [0063].  Also, Beele teaches a layer of a platinum modified aluminide such as PtMAI on a metal base body wherein M designates the metals iron (Fe) or nickel (Ni) or cobalt (Co) or combinations of these metals, wherein the layer is produced by means of a physical deposition from the vapor phase and thus contains no phosphates or silicates and is therefore phosphate- and silicate-free.  Beele teaches the layer provides very good hot corrosion resistance and hot oxidation resistance. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PtMAI layer of Beele where M comprises at least Fe and Co to provide a passivation layer comprising both Fe and Co that provides very good hot corrosion resistance and hot oxidation resistance in order to protect the metal body of Bittner from hot corrosion and oxidation conditions.
Regarding the article as having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.  Because the article has the same structure and the layers have the instant claimed composition and because Beele teaches the layer comprising Co and Fe provides enhanced corrosion resistance, the .
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bittner et al. (US 2004/0054044) in view of Beele (US 2010/0098550 A1) in view of Meisenburg et al (US2002/0198314 A1).
Regarding claim 18, Bittner in view of Beele teaches all of the limitations of claim 17 as set forth above.
Bittner in view of Beele does not expressly teach the fourth layer as an electrodeposition paint with at least one primer and basecoat applied to the fourth layer and a clearcoat paint applied to the primer or basecoat layer.
However Bittner teaches the coated metal article may be used for a vehicle body [0073] and Meisenburg teaches a multicolor and/or effect paint system for automotive finishes to produce a multicoat paint system comprising, above one another on a metal bodywork panel, an electrodeposition coat, a surface coat or anti-stone-chip primer coat, and a multicoat color and/or effect paint system composed of a color and/or effect basecoat and at least one clearcoat [0001]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the coating system of Meisenburg in place of the lacquer system of Bittner in order to provide a multicolor and/or effect paint system for automotive finishes.
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bittner et al. (US 2004/0054044) in view of Beele (US 2010/0098550 A1) further in view of Inbe et al (US 2010/0170594 A1).
Regarding claims 21-23, Bittner teaches a metallic surface such as zinc [0009] and teaches in particular galvanized steel sheets [0033] and cold rolled steel [0089] with a conversion [0039] coating comprising hexafluoro complexes (comprising fluorine) and preferably zirconium oxide [0045] and at least one lacquer like (paint) coating layer including a primer and at least one topcoat applied on the conversion coating [0064].  Bittner teaches the conversion [0039] coating may be applied on top of an alkali passivation layer based on Co-Fe cations [0063].
Bittner does not expressly teach the Co-Fe ion passivation layer as phosphate- free and silicate-free.  Bittner does not teach that the conversion coating layer contains 
However, Bittner teaches the zirconia layer as preferably free from phosphorous-containing compounds and does not indicate any phosphate in the Co-Fe layer [0063].  Also, Beele teaches a layer of a platinum modified aluminide such as PtMAI on a metal base body wherein M designates the metals iron (Fe) or nickel (Ni) or cobalt (Co) or combinations of these metals, wherein the layer is produced by means of a physical deposition from the vapor phase and thus contains no phosphates or silicates and is therefore phosphate and silicate free.  Beele teaches the layer provides very good hot corrosion resistance and hot oxidation resistance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PtMAI layer of Beele where M comprises at least Fe and Co to provide a passivation layer comprising both Fe and Co that provides very good hot corrosion resistance and hot oxidation resistance in order to protect the metal body of Bittner from hot corrosion and oxidation conditions.  Additionally, Inbe teaches a zirconium oxide conversion coating containing and oxide of zirconium and a fluoride (abstract and [0026]).  Inbe teaches this coating is particularly good when used on steel plates [0010] and provides a more uniform coating (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PtMAI layer of Beele where M comprises at least Fe and Co to provide a passivation layer comprising both Fe and Co that provides very good hot corrosion resistance and hot oxidation resistance in order to protect the metal body of Bittner from hot corrosion and oxidation 
Regarding the article as having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.  Because the article has the same structure and the layers have the instant claimed composition and because Beele teaches the layer comprising Co and Fe provides enhanced corrosion resistance, the article would necessarily meet the limitation of having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.  Please note, claim 23 includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but are not found convincing. Applicant reiterates the argument with respect to the rejections under 35 USC 103 that the Office's assessment of the content of the Bittner and Beale falls short of a consideration of both references as a whole because it overlooks very pertinent disclosure in Beele that would have led the skilled person not to modify Bittner with Beele as proposed in the rejection. Applicant argues it would not have been obvious to combine the Co-Fe containing layer of Beele with Bittner because Beele teaches a PVD process that requires the substrate to be heated to 900˚C, a temperature that exceeds the substrates use temperature.  Applicant argues that in view of the evidence as a whole, a person of ordinary skill in the art would not have been motivated or led to modify the material of Bittner with the PtMAl coating of Beele. Applicant argues that Beele’s clear reference to the use of alternate process methods.  
Applicant’s argument is still not found convincing because when viewing the evidence as a whole, Beele does not require the use of temperatures of 900˚C but merely says the substrate of Beele can be heated to such a temperature.  Although Beele does use high temperature PVD in the examples shown and shows an example with the base body heated to 900˚C, Beele also clearly teaches that “other ways of carrying out the process are also possible”, that deposition methods such as CVD [0012], or any PVD methods that may not require such temperatures [0034] “are known sufficiently to the person averagely skilled in the art” [0034] and may be used to provide such a coating.  The Office maintains that additionally, as admitted by applicant, one of 
 It is also again noted that the claims are article claims not process claims and therefore it is the layer itself not the process that is being used to reject the claim and Applicant’s argument regarding a reason to add Beele’s coating step to Bittner’s process is additionally not convincing as it implies process limitations and it has been established that one of ordinary skill would be aware of alternate processes to provide the coating of Beele, as expressly indicated by Beele in paragraphs [0012] and [0034].  It is well within the abilities of one of ordinary skill in the art to identify an appropriate process for applying a coating to a particular substrate, As such, Applicant’s arguments do not overcome the rejection as presented. Therefore all rejections under 35 USC 103 are maintained. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-THz 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784